DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-50 and 52-56 have been cancelled.  Claims 51, 57, 58, and 69 have been amended.  
	Claims 51 and 57-69 are pending and under examination.

2.	All rejections pertaining to claim 56 are moot because the claim was cancelled with the reply filed on 12/30/2021.
	The objections to claims 58 and 69 are withdrawn in response to the amendments filed on 12/30/2021.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 51 and 58-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15 of U.S. Patent No. 8,466,122, in view of each Yingyongnarongkul et al. (Bioorganic & Medicinal Chemistry, 2009, 17: 176-188), Goldring et al. (Bioorganic & Medicinal Chemistry Letters, 2012, 22: 4686-4692), Zhang et al. (Pharmazie, 2006, 61: 10-14), Guild et al. (WO 2012/170930), and Jeff et al. (Pharm. Res., 2005, 22: 362-372) (all references are of record in the parent application 14/907,181).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a lipid, and to a particle comprising the lipid and a nucleic acid.  The lipids disclosed in the patent claim have a structure similar to Formula C wherein: X is NR2; A is C3 alkyl; Y is -CO-O- or -CO-NRb; and Z1 is C1-C6 alkyl substituted with three alkenyl chains.  The difference is that the lipid recited in the patent claims comprised three and not four alkenyl chains which are not C6-C11 alkenyl chains as required by the instant claims.  However, Yingyongnarongkul et al. teach that compounds with shorter alkyl chains (such as C10 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   , wherein Z1 has the structure recited in the instant claim 53.
While the patent claims do not specifically teach mRNA, modifying the patent claims by using an mRNA as the nucleic acid to be delivered would have been obvious to one of skill in the art in view of the prior art teaching that cationic lipid particles .

5.	Claims 51 and 58-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, 15, 20, and 21 of U.S. Patent No. 9,352,042, in view of each Zhang et al., Guild et al., and Jeffs et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a lipid and to particles comprising the lipid and a therapeutic agent.  The lipids disclosed in the patent claims have a structure similar to Formula C wherein: X is NR2; A is C1-C6 alkyl; Y is -CO-O- or -CO-; and Z1 is C1-C6 alkyl substituted with three C6-C11 alkyl chains, as recited in the instant claim 51.  The difference is that the lipid recited in the patent claims comprises three and not four 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   , wherein Z1 has the structure recited in the instant claim 53.
	While the patent claims do not specifically teach that the therapeutic agent is an mRNA, modifying the patent claims by using an mRNA as the nucleic acid to be delivered would have been obvious to one of skill in the art in view of the prior art teaching that cationic lipid particles encapsulating mRNAs encoding wild type proteins could be used to treat diseases associated with impaired protein expression, such as liver diseases (see Guild et al. p. 3-5; p. 12).  With respect to the characteristics recited in the instant claims 67 and 68, the patent claims do not specifically state the recited features.  However, the instant specification does not disclose more than what is recited in the patent claims.  The instant specification teaches that TEM characterization revealed the electron dense core (p. 4, lines 20-25; p. 16, lines 5-6) and the single .

6.	Claims 51 and 58-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10,561,732, in view of both Zhang et al. and Jeffs et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same particles comprising a lipid and mRNA.  The lipids disclosed in the application claims have the instant structural Formula C wherein: X is NR2; A is C1-C6 alkyl; Y is -CO-O- or -CO-; and Z1 is C1-C6 alkyl substituted with three C6-C11 alkyl/alkenyl chains, as recited in the instant claim 51.  The difference is that the application claims do not recite four alkenyl chains.  However, since Zhang et al. teach that increasing the number of alkyl chains (such as 4 alkyl chains) improves transfection efficiency via increasing the cone-shaped character of the lipid (p. 10-11; p. 12, column 2; p. 13, Fig. 6), one of skill in the art would have found obvious to modify the lipids recited in the application claims by introducing an additional alkyl chain with the reasonable expectation that doing so would result in a composition exhibiting increased 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   , wherein Z1 has the structure recited in the instant claim 53.
	With respect to the characteristics recited in the instant claims 67 and 68, the patent claims do not specifically state the recited features.  However, the instant specification does not disclose more than what is recited in the patent claims.  The instant specification teaches that TEM characterization revealed the electron dense core (p. 4, lines 20-25; p. 16, lines 5-6) and the single general disclosure that the particles could be spherical or non-spherical (p. 15, line 31).  Since the particles recited in the patent claims have the same composition as the instant particles and are obtained by the same method (see the application specification, [0324]-[0325]; see Example 1 in the instant specification; see Jeff et al., cited in Example 1, Abstract, p. 364), the recited feature would be a property of the particles recited in the patent claims if they were characterized.  Thus, the instant claims and the patent claims are obvious variants.

7.	Claims 51 and 58-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15, 19, 23, 31, and 41-43 of 16/776,950 (reference application), in view of each Yingyongnarongkul et al., Goldring et al., Zhang et al., and Jeff et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a lipid and to a particle comprising the lipid and an mRNA.  The lipids disclosed in the patent claim have a structure similar to Formula C wherein: X is NR2; A is C2-5 alkyl; Y is -CO-O- or -CO-NRb; and Z1 is C1-C6 alkyl substituted with three alkenyl chains.  The difference is that the lipid recited in the patent claims comprised three and not four alkenyl chains which are not C6-C11 alkenyl chains as required by the instant claims.  However, Yingyongnarongkul et al. teach that compounds with shorter alkyl chains (such as C10 and C11) exhibit higher transfection efficiency than compounds with longer tails (p. 178; paragraph bridging p. 178 and 179; p. 180, Fig. 5).  Goldring et al. teach compounds having C6 alkyl or alkenyl chains as efficient transfection agents (p. 4687, column 2 and Fig. 2; p. 4691-4692).  Based on these teachings, one of skill in the art would have found obvious to modify the lipid recited in the patent claims by replacing the three alkenyl chains with C6-C11 alkyl or alkenyl chains with the reasonable expectation that doing so would result in a compound having increased transfection efficiency.  Furthermore, since Zhang et al. teach that increasing the number of alkyl chains (such as 4 alkyl chains) improves transfection efficiency via increasing the cone-shaped character of the lipid (p. 10-11; p. 12, column 2; p. 13, Fig. 6), one of skill in the art would have found obvious to further modify the lipids recited in the patent claims by introducing an additional alkyl chain with the reasonable expectation that doing so would result in a composition exhibiting 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   , wherein Z1 has the structure recited in the instant claim 53.
With respect to the characteristics recited in the instant claims 67 and 68, the patent claims do not specifically state the recited features.  However, the instant specification does not disclose more than what is recited in the patent claims.  The instant specification teaches that TEM characterization revealed the electron dense core (p. 4, lines 20-25; p. 16, lines 5-6) and the single general disclosure that the particles could be spherical or non-spherical (p. 15, line 31).  Since the particles recited in the patent claims have the same composition as the instant particles and are obtained by the same method (see the patent specification, column 103, lines 7-37; see Example 1 in the instant specification; see Jeff et al., cited in Example 1, Abstract, p. 364), the recited feature would be a property of the particles recited in the patent claims if they were characterized.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 51 and 58-69 are rejected under 35 U.S.C. 103 as being unpatentable over Heyes et al. (PGPUB 2012/0172411), in view of each Jeff et al. (Pharm. Res., 2005, 22: 362-372), Yingyongnarongkul et al. (Bioorganic & Medicinal Chemistry, 2009, 17: 176-188), Goldring et al. (Bioorganic & Medicinal Chemistry Letters, 2012, 22: 4686-4692), and Zhang et al. (Pharmazie, 2006, 61: 10-14).  All references are of record in the parent application 14/907,181.
Heyes et al. teach a lipid particle (SNALP) comprising a trialkyl/trialkenyl cationic lipid, a neutral phospholipid, cholesterol, a PEG-lipid conjugate, and a fully-encapsulated nucleic acid; the phospholipid is DPPC or DSPC, the PEG-lipid conjugate is PEG-DAG, PEG-DAA (such as PEG-didecyloxypropyl) , or PEG-DMA; the particle could comprise 57.1 mol% trialkyl/trialkenyl cationic lipid, 1.4 mol% PEG-lipid conjugate, 7.1 mol% phospholipid, and 34.3 mol% cholesterol (claims 58-61 and 63-66) ([0008]-claim 62)   ([0334]).
Heyes et al. teach a pharmaceutical composition comprising their lipid particles (claim 69) ([0028]; [0339]).  Heyes et al. define that the nucleic acid encompasses mRNA and specifically disclose the embodiment wherein SNALPs comprise a nucleic acid that enhances the expression of a desired protein ([0045]; [0065]-[0067]).  Although Heyes et al. do not specifically teach that the nucleic acid enhancing the expression of a desired protein is an mRNA (claim 58), MPEP 2131.02 III states that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
.  The embodiment of nucleic acid enhancing the expression of a desired protein in Heyes et al. is very specific.  A nucleic acid enhancing the expression of a desired protein could be either a coding DNA or an mRNA.  Thus, one of skill in the art would at once envision mRNA as the nucleic acid to be encapsulated by the SNALPs taught by Heyes et al.  By reading the reference, one of skill in the art would have concluded that Heyes et al. teach SNALPs for mRNA delivery.  
With respect to claims 67 and 68, Heyes et al. do not specifically state the recited features.  However, the instant specification does not disclose more than what is taught by Heyes et al.  The instant specification teaches that TEM characterization revealed the electron dense core (p. 4, lines 20-25; p. 16, lines 5-6) and the single general disclosure that the particles could be spherical or non-spherical (p. 15, line 31).  It is noted that the particles of Heyes et al. have the same composition as the instant 
Heyes et al. teach trialkyl, not tetraalkyl cationic lipids comprising C6-C11 alkyl/alkenyl as required by claim 51.  Zhang et al. teach that using increasing numbers of alkyl chains (such as 4 alkyl chains) improves transfection efficiency by increasing the cone-shaped character of a given lipid (p. 10-11; p. 12, column 2; p. 13, Fig. 6).  Thus, Zhang et al. provide the motivation to increase the number of alkyl chains from three to four.  Furthermore, Yingyongnarongkul et al. teach that compounds with shorter alkyl chains (such as C10 and C11) exhibit higher transfection efficiency than compounds with longer tails (p. 178; paragraph bridging p. 178 and 179; p. 180, Fig. 5).    Goldring et al. teach lipids having C6 alkyl or alkenyl chains as efficient transfection agents (p. 4687, column 2 and Fig. 2; p. 4691-4692).  Yingyongnarongkul et al. and Goldring et al. together provide the motivation to use short C6-C11 rather than long alkyl/alkenyl chains.  One of skill in the art would have found obvious to modify the cationic lipids of Heyes et al. by using four C6-C11 alkyl/alkenyl chains with the reasonable expectation that doing so would result in compounds having increased transfection efficiency.  
Among the cationic lipids disclosed by Heyes et al. are those set forth by the structural formulas:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 13-B6




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Compound 13-B7


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


(See Abstract; [0012]; [0136]; [0146]; [0521]). 
	By modifying the cationic lipids of Heyes et al. as set forth above, one of skill in the art would have necessarily modified these lipids and would have thus obtained cationic lipids set forth by the instant Formula C.  For example, by modifying compound 13-B6, one of skill in the art would have obtained a cationic lipid having the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein Z1 has the structure recited in the instant claim 56, A is C4 alkyl, and R1-R4 being C6-C11 alkyl/alkenyl.
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

Response to Arguments
10.	Double patenting
	The applicant argues that the patent/application claims do not disclose or suggest the specific Z structure recited in independent claim 51.
	This is not found persuasive.  Modifying the patent/application claims to arrive at the recited Z structure is rendered obvious by the cited prior art.

	35 U.S.C. 103
	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.

	The argument that the invention relates to the unpredictable field of chemistry is not found persuasive.  The applicant did not provide any evidence of unpredictability.  
	The teaching regarding the relationship between transfection efficiency the cone-shape in Zhang pertains to any lipid and it is not limited to cardiolipin analogs (see paragraph bridging p. 10 and 11).  Prior art other than Zhang teaches that a direct method to increase the con-shaped character of a given lipid is to increase the number of alkyl chains associates with the headgroup (see Gaucheron, Bioconjugate Chem., 2002, 13: 671-675; p. 671, paragraph bridging columns 1 and 2).  Thus, increasing the number of alkyl chains from three to four would have been obvious.
Furthermore, apart from an argument, the applicant did not provide any evidence indicating that one of skill in the art would not have reasonably expected to be successful in extrapolating the teachings of Yingyongnarongkul and Goldring of shorter alkyl tail to Heyes’ lipids.  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gaucheron (Bioconjugate Chem., 2002, 13: 671-675) was cited in response to the argument of unpredictability in extrapolating Zhang’s teachings to Heyes’ lipids.  Specifically, the reference provides further evidence that Zhang’s teachings pertain to any lipid.

12.	51 and 58-69 are rejected.  Claim 57 is allowable

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ILEANA POPA/Primary Examiner, Art Unit 1633